ACCEPTED
                                                                                                                 05-15-00234-CV
                                                                                                       FIFTH COURT OF APPEALS
                                                                                                                DALLAS, TEXAS
                                                                                                            3/31/2015 2:52:00 PM
                                                                                                                      LISA MATZ
                                                                                                                          CLERK

                                Civil Action No. 05-15-00234-CV

                           IN THE FIFTH COURT OF APPEALS       FILED IN
                                                         5th COURT OF APPEALS
                                  AT DALLAS, TEXAS           DALLAS, TEXAS
                                                                                       3/31/2015 2:52:00 PM
                                WHOLDEMICHAEL ENDRIAS                                        LISA MATZ
                                  Respondent – Appellant                                       Clerk
                                           v.

                                  LEMLEM GEBREMICHAEL
                                     Petitioner - Appellee

                       On Appeal from the 330th Family District Court
                                  of Dallas County, Texas
                            Hon. Andrea D. Plumlee, Presiding
                                     No. DF-13-12223

          APPELLANT’S UNOPPOSED FIRST MOTION TO EXTEND
                 TIME TO FILE APPELLANT’S BRIEF

        TO THE HONORABLE COURT OF APPEALS:
        WHOLDEMICHAL ENDRIAS, Appellant in the above-styled and
numbered appeal, files this his Appellant’s Unopposed First Motion for Extension
of Time to File Appellant’s Brief and in support thereof would show the Court the
following:
        1.       This is an appeal from a Final Decree of Divorce of the 330th Judicial
District Court of Dallas County singed on December 1, 2014 in No. DF-13-12223,
styled In The Matter of the Marriage of Wholdemichael and Lemlem Gebremichael
and In the Interest of Monica Bebrehiwot and Sened Gebrehiwot, Children.
        2.       A timely notice of appeal was filed on February 25, 2015.
        3.       The First Supplemental Designation of Clerk’s Record was filed on
March 11, 2015.
        4.       The Reporter’s Record was filed on March 16, 2015.



   	  
Appellant’s Unopposed First Motion to Extend Time to File Appellant’s Brief – Page 1
        5.       Appellant’s brief is due on or before April 15, 2015.
        6.       Appellant’s counsel has unexpectedly taken over a number of a cases,
some of which have impeding deadlines and because of the sudden and unexpected
requirements of these cases, counsel has been unable to complete the brief for
Appellant in this case. Moreover, Appellant has unexpectedly been required to
travel outside of Texas and has limited opportunity to confer with his counsel.
        7.       Appellant respectfully requests that this Court, pursuant to
Tex.R.App. 38.6, extend the time for filing Appellant’s Brief an additional thirty
(30) days, to and including May 15, 2015.
        8.       No previous extensions of time have been sought by Appellant in this
case.
        9.        Both counsel for Appellee’s have been consulted and have stated that
they do not oppose this motion.
        WHEREFORE, Appellant prays that the Court grant this motion and that he
have such further relief to which he may be entitled.


                                                            Respectfully submitted,
                                                            GARCIA-WINDSOR, P.C.
                                                            2603 Oak Lawn Avenue, Suite 200
                                                            Dallas, Texas 75219
                                                            Office: 469-412-1294
                                                            Facsimile: 214-736-3858
                                                            Isabela@Legal-Isa.com

                                                            BY: _/s/ Isabela Amie Garcia
                                                                        Isabela Amie Garcia
                                                                        State Bar No. 24061042

                                                            ATTORNEY FOR APPELLANT




   	  
Appellant’s Unopposed First Motion to Extend Time to File Appellant’s Brief – Page 2
                                         Certificate of Service

I certify that a true copy of this Notice of Appeal was served in accordance with
rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party’s
lead counsel as follows:

Party: Lemlem Gebremichael
Lead attorney: John A. Weninger
Address of service: 3121 N. Fitzhugh Ave., Dallas, TX 75204
Method of service: by fax at 214-599-0008
Date of service: March 31, 2015

Party: Tombossa Negusse
Lead attorney: Kevin Stuart Wiley, Jr.
Address of service: 325 North Paul St., Suite 4400, Dallas, TX 75201
Method of service: by fax at 469-619-5725
Date of service: March 31, 2015



      A copy of this notice is being filed with the appellate clerk in accordance
with rule 25.1(e) of the Texas Rules of Civil Procedure.
                                                    /s/ Isabela Amie Garcia
                                                    Attorney for Respondent




   	  
Appellant’s Unopposed First Motion to Extend Time to File Appellant’s Brief – Page 3